The writ of error brings for review judgment awarding peremptory writ of mandamus in a suit instituted by the "Board of Trustees of Special Tax School District No. 1 in Okeechobee County to require the County Board of Public Instruction of Okeechobee County, Florida, to employ certain teachers for the school year 1938-1939 for Special Tax School District No. 1 in said county.
There is no bill of exceptions in the record.
There is before us a motion to dismiss the writ of error because of failure by plaintiffs in error to comply with amended Rule 20 of this Court. The motion is well grounded but as the record is now before us on the merits and as it appears that the judgment should be affirmed on authority of the opinions and judgments of this Court in the cases of Stateex rel. Pittman v. Baker, 113 Fla. 865, 152 So. 682; State exrel. Waldron v. Wilkinson, 117 Fla. 463, 158 So. 703; State exrel. Pittman v. Baker, 118 Fla. 380, 160 So. 362; State ex rel.
Carter v. Platt, 131 Fla. 240, 179 So. 408 and Revell v. State,130 Fla. 249, 177 So. 623, it is so ordered.
Affirmed.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J. J., concur.
  THOMAS, J., disqualified. *Page 589